       Case 14-31373         Doc 60      Filed 06/20/19 Entered 06/20/19 15:05:55                 Desc Ntc. of
                                        Certification of Plan Page 1 of 1
                                   United States Bankruptcy Court
                                            Middle District of Georgia
In re:
   Gilbert D. Roland
   aka Gilbert Darnell Roland, aka Gilbert Roland
   795 East Washington Street
   Madison, GA 30650
Debtor(s)

Case No. 14−31373 JPS

Chapter 13

                           NOTICE OF CERTIFICATION OF PLAN COMPLETION
                                   AND REQUEST FOR DISCHARGE

PLEASE TAKE NOTICE that the above Debtor(s) has/have filed the required Certification of Plan Completion and
Request for Discharge, and it has been served contemporaneously with this Notice of Certification of Plan Completion
and Request for Discharge. Parties in interest now have twenty.one (21) days from the date of this Notice to object to
the content alleged in the Certification. If there are no objections, the Certification will be accepted, and discharge
may be entered by the court without further notice or hearing.

Paragraph 1 of the Certification states that the Debtor(s) has/have completed all plan payments pursuant to a
confirmed plan. This Certification does not mean that all creditors have been paid in full. It means the Debtor(s)
has/have completed all of the payments to the Trustee as required by the plan that was confirmed by the court.

Paragraph 2 asserts that the Debtor(s) has/have either made all necessary payments to bring current any domestic
support obligations or is/are otherwise not liable for any domestic support obligations.

Paragraph 3 asserts that the special provisions of 11 U.S.C. Section 522(q)(1) are not applicable in this case.

Paragraph 4 certifies that there are no special proceedings against the Debtor(s) as are more accurately described in 11
U.S.C. Section 522(q).

If any of the above Certification items are not true, an objection will need to be filed within twenty−one (21) days
from the date of this Notice.

Date: 6/20/19

Kyle George

United States Bankruptcy Court
433 Cherry Street
P.O. Box 1957
Macon, GA 31202
